 



EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT is made and executed effective as of the
18th day of June, 2007, by and between COUSINS PROPERTIES INCORPORATED, a
Georgia corporation (the “Company”), and (NAME), an individual resident of the
State of Georgia (the “Indemnitee”).
     WHEREAS, the Company is aware that, in order to induce highly competent
persons to serve the Company as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company;
     WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s shareholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified; and
     WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company on the condition that he/she
be so indemnified;
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:
     1. Service by the Indemnitee. The Indemnitee agrees to serve and/or
continue to serve as a director or officer of the Company faithfully and will
discharge his/her duties and responsibilities to the best of his/her ability so
long as the Indemnitee is duly elected or qualified in accordance with the
provisions of the Restated and Amended Articles of Incorporation (as may be
amended from time to time, the “Articles”) and Bylaws (as may be amended from
time to time, the “Bylaws”) of the Company, the Georgia Business Corporation
Code, as amended (the “GBCC”), and any other applicable law in effect on the
date of this Agreement and from time to time, or until his/her earlier death,
resignation or removal. The Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or other
obligation imposed by operation by law), in which event the Company shall have
no obligation under this Agreement to continue the employment or directorship of
the Indemnitee. Nothing in this Agreement shall confer upon the Indemnitee the
right to continue in the employ of the Company or as a director of the Company
or affect the right of the Company to terminate the Indemnitee’s employment at
any time in the sole discretion of the Company, with or without



--------------------------------------------------------------------------------



 



cause, subject to any contract rights of the Indemnitee created or existing
otherwise than under this Agreement.
     2. Indemnification. The Company shall indemnify the Indemnitee against all
Expenses (as defined below), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee as provided in this Agreement
to the fullest extent permitted by the Articles, Bylaws and GBCC or other
applicable law in effect on the date of this Agreement and to any greater extent
that applicable law may in the future from time to time permit.
     3. Indemnification for Expenses When Serving on Behalf of the Company. To
the extent that the Indemnitee has served on behalf of or at the request of the
Company as a witness or other participant in any class action or proceeding, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith, without any determination
pursuant to Section 5.
     4. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of a suit, action, investigation or
proceeding covered by Section 2, but is not entitled to indemnification for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Expenses, judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by the Indemnitee to which the
Indemnitee is entitled.
     5. Procedure for Determination of Entitlement to Indemnification.
     (a) The Secretary of the Company shall, promptly upon receipt of a claim
for indemnification from the Indemnitee, advise the Board of Directors in
writing that Indemnitee has requested indemnification. Any Expenses incurred by
the Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by Indemnitee
under the immediately preceding sentence irrespective of the outcome of the
determination of the Indemnitee’s entitlement to indemnification.
     (b) Upon written request by the Indemnitee for indemnification in
connection with the investigation, defense, appeal or settlement of a suit,
action, investigation or proceeding covered by Section 2, the entitlement of the
Indemnitee to indemnification pursuant to the terms of this Agreement shall be
determined by the following person or persons, who shall be empowered to make
such determination: (i) if a Change in Control (as hereinafter defined) shall
have occurred, by Independent Counsel (as hereinafter defined) (unless the
Indemnitee shall request in writing that such determination be made by the Board
of Directors (or a committee thereof) in the manner provided for in clause
(ii) of this Section 5(b)) in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee; or (ii) if a Change in
Control shall not have occurred, (A)(1) by the Board of Directors of the
Company, by a majority vote of Disinterested Directors (as hereinafter defined)
even though less than a quorum, or (2) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors,

2



--------------------------------------------------------------------------------



 



even though less than a quorum, or (B) if there are no such Disinterested
Directors or, even if there are such Disinterested Directors, if the Board of
Directors, by the majority vote of Disinterested Directors, so directs, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. Such Independent Counsel shall be
selected by the Board of Directors and approved by the Indemnitee. Upon failure
of the Board of Directors to so select, or upon failure of the Indemnitee to so
approve, such Independent Counsel shall be selected by the judge assigned to the
Business Case Division of the Superior Court of Fulton County, Georgia who has
served the longest as a judge for the Superior Court of Fulton County, Georgia,
or such other person as such judge shall designate to make such selection. Such
determination of entitlement to indemnification shall be made not later than
60 days after receipt by the Company of a written request for indemnification.
If the person making such determination shall determine that the Indemnitee is
entitled to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such part of
indemnification among such claims, issues or matters. If it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten days after such determination.
     6. Presumptions and Effect of Certain Proceedings.
     (a) In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall be required to make any showing
necessary to the making of any determination contrary to such presumption.
     (b) If the Board of Directors, or such other person or persons empowered
pursuant to Section 5 to make the determination of whether Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 60 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual fraud in the request for
indemnification or a prohibition of indemnification under applicable law. The
termination of any action, suit, investigation or proceeding covered by
Section 2 hereof by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, adversely affect the
rights of the Indemnitee to indemnification, except as may be provided herein.
     7. Advancement of Expenses. All reasonable Expenses actually incurred by
the Indemnitee in connection with any threatened or pending action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, if so requested by the Indemnitee, within
20 days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances. The Indemnitee may submit such
statements from time to time. The Indemnitee’s entitlement to such Expenses
shall include those incurred in connection with any proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee in connection therewith and shall include or be accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for indemnification under
the GBCC and an undertaking, executed personally or on behalf of the Indemnitee,
to repay any

3



--------------------------------------------------------------------------------



 



such amounts if it is ultimately determined that the Indemnitee is not entitled
to be indemnified by the Company pursuant to this Agreement or otherwise.
     8. Remedies of the Indemnitee in Cases of Determination not to Indemnify or
to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 5 and 6, or if Expenses are not advanced pursuant to
Section 7, the Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Georgia or any other court of competent
jurisdiction of whether the Indemnitee is entitled to such indemnification or
advance. Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, such award to be made within
60 days following the filing of the demand for arbitration. The Company shall
not unreasonably oppose the Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim. Such judicial proceeding or arbitration
shall be made de novo, and the Indemnitee shall not be prejudiced by reason of a
prior determination (if so made) that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 5 or Section 6 hereof that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. The Company further agrees to stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification hereunder, the Company shall pay all reasonable Expenses
actually incurred by the Indemnitee in connection with such adjudication or
award in arbitration (including, but not limited to, any appellate proceedings).
     9. Notification and Defense of Claim. Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit or proceeding, the
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof;
but the omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee under this Agreement or otherwise.
Notwithstanding any other provision of this Agreement, with respect to any such
action, suit or proceeding as to which the Indemnitee gives notice to the
Company of the commencement thereof:
     (a) The Company will be entitled to participate therein at its own expense.
     (b) Except as otherwise provided in this Section 9(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof

4



--------------------------------------------------------------------------------



 



other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee shall have the right to employ the Indemnitee’s own counsel in such
action or lawsuit, but the fees and Expenses of such counsel incurred after
notice from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized in writing by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which the Indemnitee shall have reached the conclusion provided for in clause
(ii) above.
     (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which consent shall not be unreasonably withheld.
The Company shall not be required to obtain the consent of Indemnitee to settle
any action or claim which the Company has undertaken to defend if the Company
assumes full and sole responsibility for such settlement and such settlement
grants Indemnitee a complete and unqualified release in respect of potential
liability.
     (d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 9, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of the policies.
     10. Other Right to Indemnification. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Bylaws or Articles of the Company, any
vote of shareholders or Disinterested Directors, any provision of law or
otherwise. Except as required by applicable law, the Company shall not adopt any
amendment to its Bylaws or Articles the effect of which would be to deny,
diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.
     11. Director and Officer Liability Insurance. The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement.

5



--------------------------------------------------------------------------------



 



Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage. In the
event the Company maintains directors’ and officers’ liability insurance, the
Indemnitee shall be named as an insured in such manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s officers or directors. However, the Company agrees that
the provisions hereof shall remain in effect regardless of whether liability or
other insurance coverage is at any time obtained or retained by the Company;
except that any payments made to, or on behalf of, the Indemnitee under an
insurance policy shall reduce the obligations of the Company hereunder.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided or if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.
     12. Spousal Indemnification. The Company will indemnify the Indemnitee’s
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if Indemnitee
did not remain married to him or her during the entire period of coverage)
against any pending or threatened action, suit, proceeding or investigation for
the same period, to the same extent and subject to the same standards,
limitations, obligations and conditions under which the Indemnitee is provided
indemnification herein, if the Indemnitee’s spouse (or former spouse) becomes
involved in a pending or threatened action, suit, proceeding or investigation
solely by reason of his or her status as Indemnitee’s spouse, including, without
limitation, any pending or threatened action, suit, proceeding or investigation
that seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from the Indemnitee to
his/her spouse (or former spouse). The Indemnitee’s spouse or former spouse also
shall be entitled to advancement of Expenses to the same extent that Indemnitee
is entitled to advancement of Expenses herein. The Company may maintain
insurance to cover its obligation hereunder with respect to Indemnitee’s spouse
(or former spouse) or set aside assets in a trust or escrow fund for that
purpose.
     13. Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Georgia and shall be in
addition to any other rights Indemnitee may have under the Company’s Articles,
Bylaws, applicable law or otherwise. To the extent that a change in applicable
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Articles, Bylaws,
applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
     14. Attorney’s Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.

6



--------------------------------------------------------------------------------



 



     15. Effective Date. The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, to the extent specified in Section 2 hereof, for all acts and
omissions of the Indemnitee while serving as a director and/or officer,
notwithstanding the termination of the Indemnitee’s service, if such act was
performed or omitted to be performed during the term of the Indemnitee’s service
to the Company.
     16. Duration of Agreement. This Agreement shall survive and continue even
though the Indemnitee may have terminated his/her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
partner, employee, agent or fiduciary of any other entity, including, but not
limited to another corporation, partnership, limited liability company, employee
benefit plan, joint venture, trust or other enterprise or by reason of any act
or omission by the Indemnitee in any such capacity. This Agreement shall be
binding upon the Company and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Company’s assets or business or into which the Company
may be consolidated or merged, and shall inure to the benefit of the Indemnitee
and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations. The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to the Company and the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.
     17. Disclosure of Payments. Except as required by any Federal or state
securities laws or other Federal or state law, neither party shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.
     18. Severability. If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
     19. Counterparts. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
     20. Captions. The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

7



--------------------------------------------------------------------------------



 



     21. Definitions. For purposes of this Agreement:
     (a) “Change in Control” shall mean:

  (i)   a “change in control” of the Company of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A for a proxy statement
filed under Section 14(a) of the Act as in effect on the date of this Agreement;
    (ii)   a “person” (as that term is used in Section 14(d)(2) of the Act) who
becomes the beneficial owner (as defined in Rule 13d-3 under the Act) directly
or indirectly of securities representing 45% or more of the combined voting
power for election of directors of the then outstanding securities of the
Company;     (iii)   the individuals who at the beginning of any period of two
consecutive years or less (starting on or after the date of this Agreement)
constitute the Company’s Board of Directors cease for any reason during such
period to constitute at least a majority of the Company’s Board of Directors,
unless the election or nomination for election of each new member of the Board
of Directors was approved in advance by vote of at least two-thirds of the
members of such Board of Directors then still in office who were members of such
Board of Directors at the beginning of such period;     (iv)   the shareholders
of the Company approve any reorganization, merger, consolidation or share
exchange as a result of which the common stock of the Company shall be changed,
converted or exchanged into or for securities of another organization or any
dissolution or liquidation of the Company or any sale or the disposition of 50%
or more of the assets or business of the Company; or     (v)   the shareholders
of the Company approve any reorganization, merger, consolidation or share
exchange with another corporation unless (1) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Company immediately
before the consummation of such transaction beneficially own more than 60% of
the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (2) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in
Section 21(a)(v)(1) immediately following the consummation of such transaction
is beneficially owned by each such person in substantially the same proportion
that each such

8



--------------------------------------------------------------------------------



 



      person had beneficially owned shares of the Company common stock
immediately before the consummation of such transaction, provided (3) the
percentage described in Section 21(a)(v)(1) of the beneficially owned shares of
the successor or survivor corporation and the number described in
Section 21(a)(v)(2) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of the Company by the persons described in
Section 21(a)(v)(1) immediately before the consummation of such transaction.

     (b) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.
     (c) “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative in
nature, in each case to the extent reasonable.
     (d) “Independent Counsel” shall mean a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s right to indemnification under this
Agreement.
     22. Entire Agreement, Modification and Waiver. This Agreement constitutes
the entire agreement and understanding of the parties hereto regarding the
subject matter hereof, and no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. No supplement, modification or
amendment of this Agreement shall limit or restrict any right of the Indemnitee
under this Agreement in respect of any act or omission of the Indemnitee prior
to the effective date of such supplement, modification or amendment unless
expressly provided therein.

9



--------------------------------------------------------------------------------



 



     23. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed or if (ii) mailed by certified
or registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt:
     (a)   If to the Indemnitee to:
(ADDRESS)
     (b)   If to the Company, to:
Cousins Properties Incorporated
191 Peachtree Street
Atlanta, GA 30303-1740
Attention: Robert M. Jackson
with a copy to:
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, GA 30309-3521
Attention: Alan J. Prince
or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
     24. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Georgia, applied without giving effect to any conflicts-of-law
principles.
     IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.

            COUSINS PROPERTIES INCORPORATED
      By:   /s/ Robert M. Jackson        Robert M. Jackson, Senior Vice
President and        General Counsel        INDEMNITEE
      By:           NAME             

10